Case 2:17-cv-02943-SHM-cgc Document 45 Filed 06/11/20 Page 1 of 7     PageID 391



                     IN THE UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF TENNESSEE
                               WESTERN DIVISION

                                          )
    SANDRA MCNIEL,                        )
                                          )
         Plaintiff,                       )
                                          )
    v.                                    )    No. 2:17-cv-02943
                                          )
    FEDEX CORPORATE                       )
    SERVICES, INC.,                       )
                                          )
         Defendant.                       )
                                          )

                                       ORDER



         Before the Court is Plaintiff Sandra McNiel’s pro se Motion

for      Alteration    of   Judgment    or     Relief   from   Judgment    (the

“Motion”).      (ECF No. 43.)1      Defendant FedEx Corporate Services,

Inc.     (“FedEx”)    has   not   responded     to   the   Motion.   For    the

following reasons, the Motion is DENIED.

I.       Background

         McNiel is a former FedEx employee who was terminated in

2016.      (ECF No. 40 at 3.)          In December 2017, McNiel filed a

Complaint asserting claims of discrimination and retaliation on

the bases of sex, age, and religion under the Age Discrimination


1
  ECF No. 43 is styled “Plaintiff’s Response to the Dismissal of
Summary Judgment.” (ECF No. 43 at 1.) McNiel filed ECF No. 43
after the Court had entered judgment. (See ECF No. 41.) The Court
construes ECF No. 43 as a motion for alteration of judgment under
Rule 59(e) or relief from judgment under Rule 60(b).
Case 2:17-cv-02943-SHM-cgc Document 45 Filed 06/11/20 Page 2 of 7    PageID 392



in Employment Act of 1967, as amended, 29 U.S.C. §§ 621, et seq.,

and Title VII of the Civil Rights Act of 1964, as amended, 42

U.S.C. §§ 2000e, et seq.       (ECF No. 1.)

       In October 2018, FedEx filed a Motion for Summary Judgment

on each of McNiel’s claims.        (ECF No. 31.)     In January 2020, the

Magistrate Judge issued a Report and Recommendation recommending

that the Court grant the Motion for Summary Judgment.               (ECF No.

34.) On April 10, 2020, the Court adopted the Magistrate Judge’s

recommendation and granted the Motion for Summary Judgment. (ECF

No. 40.)    On April 13, 2020, the Court entered judgment.               (ECF

No. 41.)

       McNiel filed the Motion on May 13, 2020.              (ECF No. 43.)

She asserts that her “facts still remain the same of unlawful

termination, discrimination and civil rights violation.”                 (Id.

at    1.)   She   asserts   that     FedEx    has   used   “unethical”   and

“dishonest[]” tactics.       (Id.)    She represents that she has had

some difficulty receiving court filings and “question[s] if [she

has been] receiving legal court documents.”            (Id. at 1-2.)

II.    Standard of Review

       Federal Rule of Civil Procedure 59(e) allows for a “motion

to alter or amend a judgment.”            “A court may grant a Rule 59(e)

motion to alter or amend if there is: (1) a clear error of law;

(2) newly discovered evidence; (3) an intervening change in

controlling law; or (4) a need to prevent manifest injustice.”

                                      2
Case 2:17-cv-02943-SHM-cgc Document 45 Filed 06/11/20 Page 3 of 7    PageID 393



Intera Corp. v. Henderson, 428 F.3d 605, 620 (6th Cir. 2005)

(citing GenCorp, Inc. v. Am. Int’l Underwriters, 178 F.3d 804,

834 (6th Cir. 1999)).          A Rule 59(e) motion “must be filed no

later than 28 days after the entry of the judgment.”                Fed. R.

Civ. P. 59(e).         Rule 59(e)’s 28-day time limit “may not be

enlarged under any circumstances.”             Keith v. Bobby, 618 F.3d

594,   598-99   (6th    Cir.   2010)   (quotation    marks   and    citation

omitted); see also Fed. R. Civ. P. 6(b)(2) (providing that a

“court must not extend the time to act under” Rule 59(e)).

       Federal Rule of Civil Procedure 60(b) allows for a motion

to “relieve a party or its legal representative from a final

judgment, order, or proceeding.”           A court may grant a Rule 60(b)

motion “for the following reasons”:

       (1) mistake, inadvertence, surprise, or excusable
       neglect; (2) newly discovered evidence that, with
       reasonable diligence, could not have been discovered
       in time to move for a new trial under Rule 59(b);
       (3) fraud (whether previously called intrinsic or
       extrinsic), misrepresentation, or misconduct by an
       opposing party; (4) the judgment is void; (5) the
       judgment has been satisfied, released, or discharged;
       it is based on an earlier judgment that has been
       reversed or vacated; or applying it prospectively is
       no longer equitable; or (6) any other reason that
       justifies relief.

Fed. R. Civ. P. 60(b).         “A motion under Rule 60(b) must be made

within a reasonable time -- and for reasons (1), (2), and (3) no

more than a year after the entry of the judgment or order or the

date of the proceeding.”        Fed. R. Civ. P. 60(c)(1).


                                       3
Case 2:17-cv-02943-SHM-cgc Document 45 Filed 06/11/20 Page 4 of 7       PageID 394



III. Analysis

      In her Motion, McNiel does not cite the law on which she

relies.     The   Court   construes       the   Motion   as   a    request   for

alteration of judgment under Rule 59(e) and, alternatively, for

relief from judgment under Rule 60(b).

      A.    Rule 59(e)

      The Motion is untimely under Rule 59(e).                    A Rule 59(e)

motion “must be filed no later than 28 days after the entry of

the judgment.”     Fed. R. Civ. P. 59(e).         Rule 59(e)’s 28-day time

limit “may not be enlarged under any circumstances.”                Keith, 618

F.3d at 598-99.      The Court entered judgment on April 13, 2020.

(ECF No. 41.)     McNiel filed the Motion in paper form.              (See ECF

No. 43 at 1.)      “A paper not filed electronically is filed by

delivering it . . . to the clerk.”              Fed. R. Civ. P. 5(d)(2).

The Motion was filed on May 13, 2020, the date on which it was

received by the Clerk’s Office.            (See ECF No. 43 at 1.)            The

Motion was filed 30 days after the Court had entered judgment.

It is untimely under Rule 59(e).

      B.    Rule 60(b)

      The Motion is timely under Rule 60(b).             See Fed. R. Civ. P.

60(c)(1) (providing that a Rule 60(b) motion “must be made within

a reasonable time” and, in some instances, “no more than a year

after the entry of the judgment”). However, relief from judgment

is not warranted under Rule 60(b).


                                      4
Case 2:17-cv-02943-SHM-cgc Document 45 Filed 06/11/20 Page 5 of 7     PageID 395



      McNiel asserts that “FedEx uses unethical tactics which

consist[] of dishonesty.”       (ECF No. 43 at 1.)        She asserts that

her “apartment and automobile [have] been unlawfully entered

into and [her] documents pertaining to this case were stolen.”

(Id. at 2.)       The Court construes those statements as arguments

for relief under Rule 60(b)(3), which allows relief from judgment

because of “fraud . . . misrepresentation, or misconduct by an

opposing party.”

      “[T]he party seeking relief under Rule 60(b) bears the

burden of establishing the grounds for such relief by clear and

convincing evidence.”        Info-Hold, Inc. v. Sound Merch., Inc.,

538 F.3d 448, 454 (6th Cir. 2008).          McNiel’s assertions about

dishonest    or    illegal   litigation   tactics   are    cursory.      She

provides no evidence to support them. McNiel has not established

that relief from judgment is warranted under Rule 60(b)(3).              See

id. at 455-58 (affirming denial of Rule 60(b) motion where

plaintiff “failed to present clear and convincing evidence that”

defendant took fraudulent actions).

      McNiel asserts that she has had some difficulty receiving

court filings.      (See ECF No. 43 at 1-2.)        She asserts that, in

February, she received some court documents by email, not regular

mail, although she “never changed [her] Court records” and wished

to received documents by regular mail only.           (Id.)   She asserts

that she responded by visiting the Clerk’s Office “to inform

                                     5
Case 2:17-cv-02943-SHM-cgc Document 45 Filed 06/11/20 Page 6 of 7     PageID 396



them that I did not receive my documents through mail,” and that

the Clerk’s Office directed her to “sign [her] case number in on

the    computer    and    retrieve    the    documents.”      (Id.)         She

“question[s] if [she has been] receiving legal court documents.”

(Id. at 2.)       The Court construes those statements as arguments

for relief under Rule 60(b)(1), which allows for relief from

judgment     because     of   “mistake,     inadvertence,    surprise,      or

excusable neglect.”

       McNiel may have had some difficulty receiving some of the

court filings in this case.           However, she has not established

clear and convincing grounds for relief on the basis of mistake,

inadvertence, surprise, or excusable neglect.               See Info-Hold,

538 F.3d at 454.          The Motion represents that, after McNiel

realized she was receiving filings by email, but not regular

mail, she visited the Clerk’s Office to resolve her concerns.

(See ECF No. 43 at 1-2.)          Those concerns were resolved.             The

docket reflects that, after McNiel’s visit, the Clerk’s Office

removed her email address from the Court’s electronic filing

system and updated her contact information to include only her

Post Office box.        McNiel does not assert that she was prejudiced

by    the   temporary    difficulty   in    receiving   filings.      All    of

McNiel’s filings in this case, including her response to the

Motion for Summary Judgment and her objections to the Magistrate

Judge’s Report and Recommendation, have been thoroughly reviewed

                                      6
Case 2:17-cv-02943-SHM-cgc Document 45 Filed 06/11/20 Page 7 of 7   PageID 397



and considered.      (See ECF No. 33; ECF No. 34 at 3; ECF No. 39;

ECF No. 40 at 1, 6-8.)       McNiel’s pro se status itself, without

more, “does not count as an exceptional circumstance” for relief

from judgment under Rule 60(b).           See Williams v. N.Y.C. Dep’t of

Corr., 219 F.R.D. 78, 85 (S.D.N.Y. 2003).

      “Relief under Rule 60(b) [] is ‘circumscribed by public

policy    favoring   finality    of       judgments   and   termination   of

litigation.’”      Doe v. Lexington-Fayette Urban Cty. Gov’t, 407

F.3d 755, 760 (6th Cir. 2005) (quoting Waifersong Ltd. v. Classic

Music Vending, 976 F.2d 290, 292 (6th Cir. 1992)).              McNiel has

not established “by clear and convincing evidence” that relief

from judgment is warranted under Rule 60(b).                Info-Hold, 538

F.3d at 454.

IV.   Conclusion

      For the foregoing reasons, the Motion is DENIED.



So ordered this 11th day of June, 2020.



                                    /s/ Samuel H. Mays, Jr.
                                  SAMUEL H. MAYS, JR.
                                  UNITED STATES DISTRICT JUDGE




                                      7
